          V AL M ANDEL, P . C .
Val Mandel                                                    40 Exchange Place, Suite 1203
Member of NY, NJ and DC Bars                                  New York, NY 10005
e-mail:  vm@valmandelpc.com                                   (212) 668-1700
                                                              Fax (212) 668-1701
Eric Wertheim                                                 www.valmandelpc.com
Member of NY and NJ Bars
e-mail:   ew@valmandelpc.com

Daniel Akselrod
Member of NY and NJ Bars
e-mail:   da@valmandelpc.com



                                    December 22, 2020

VIA ECF
Honorable Steven M. Gold
United States Magistrate Judge
United States District Court
Eastern District of New York
Chambers 1217, Courtroom 13-D
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Pavel Pogodin and Alexander Prokhorov v. Cryptorion Inc., et al.
    Docket No. 18 Civ. 791

Dear Magistrate Judge Gold:

We represent the Plaintiffs. We are writing pursuant to Your Honor’s directions
to report the status of the Plaintiffs’ case as to the remaining Defendant Zvi
Ben-Zvi.

We are glad to report that Plaintiffs and Defendant Ben-Zvi have reached a
settlement agreement in principle and are currently finalizing the Settlement
Agreement, which we expect will be executed in the next week. Upon execution,
we will file the Stipulation of Discontinuance as to Defendant Ben-Zvi.


                               Respectfully submitted,

                               s/Daniel Akselrod
                               Daniel Akselrod
DA/st

cc:     Peter Adelman, Esq. (via ECF)
        Andrew Borsen, Esq. (via ECF)
